Citation Nr: 1600053	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  12-25 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bronchitis with shortness of breath, to include as secondary to the service-connected disabilities, to include the medications taken for the service-connected disabilities, and to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a sleep disorder, to include as secondary to the service-connected disabilities, to include the medications taken for the service-connected disabilities, and to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a sexual disorder (claimed as no sex drive), to include as secondary to the service-connected disabilities, to include the medications taken for the service-connected disabilities, and to include as due to an undiagnosed illness.

4.  Entitlement to service connection for migraines, to include as secondary to the service-connected disabilities, to include the medications taken for the service-connected disabilities, and to include as due to an undiagnosed illness.

5.  Entitlement to an increased rating for major depressive disorder, currently evaluated as 50 percent disabling.

6.  Entitlement to an increased rating for asthma, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to May 2008, to include service in Southwest Asia during the Persian Gulf War.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and July 2012 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran filed Notice of Disagreements (NODs) in September 2011 and July 2012.  The RO issued a Statement of the Case (SOC) in August 2012.  In September 2012, the Veteran filed her Substantive Appeal on the migraines, sleep disorder, sexual disorder, and asthma claims only.  In June 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  At the Board hearing, the VLJ assumed jurisdiction over the bronchitis and major depressive disorder claims also.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waived objection to untimeliness of substantive appeal by taking actions which led the veteran to believe that an appeal had been perfected).  Thus, the Veteran perfected a timely appeal of these issues.

Following the most recent readjudication of these appeals in the August 2012 SOC, additional pertinent evidence was added to the claims file.  However, the Veteran's representative waived the Veteran's right to have the Agency of Original Jurisdiction (AOJ) initially consider this evidence in a statement dated in October 2015.  38 C.F.R. §§ 20.800, 20.1304 (2015).

The Board notes that the Veteran is currently in receipt of a total disability rating on the basis of individual unemployability due to the service-connected disabilities (TDIU), effective January 25, 2015, the first day of the Veteran's unemployment according to the Veteran's prior employer.  See March 2015 statement from employer.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record in an April 2014 statement by the Veteran, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Regarding the increased rating claims, the Veteran's last VA examination to assess the current severity of her service-connected asthma was in January 2012.  This examination is now almost four years old.  At the January 2012 VA examination, the Veteran did not require or use any inhaled medication.  Since that examination, at her June 2015 Board hearing, the Veteran reported the use of an inhaler and recent emergency room treatment for her asthma.  The Veteran's last VA examination to assess the current severity of her service-connected major depressive disorder was in December 2014.  This examination is now a year old.  Since that examination, the Veteran's employer informed VA in a March 2015 statement that the Veteran stopped working on January 24, 2015.  In a January 2015 medical opinion, the Veteran's VA treating physician determined that the Veteran was currently unable to maintain substantially gainful employment due to her service-connected major depressive disorder and non-service-connected PTSD.  The aforementioned evidence suggests a material change in the service-connected disabilities.  Thus, the Board finds that more recent evidence must be obtained in order to determine the current severity of the Veteran's service-connected disabilities currently on appeal.  Additional VA examinations are therefore necessary to determine the current severity of the service-connected asthma and major depressive disorder currently on appeal.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526; VAOPGCPREC 11-95 (1995).   

Further, regarding the service connection claims, in the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon, 20 Vet. App. at 83.  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Here, the Veteran was afforded a VA examination in January 2012 and a Persian Gulf War examination in June 2012, which did not reveal current diagnoses of migraines, bronchitis, sexual disorder, or a sleep disorder.  However, since those examinations, at her June 2015 Board hearing, the Veteran testified that she currently experienced headaches, shortness of breath, lack of sexual interest, and sleep problems.  At the hearing, the Veteran attributed her current symptoms to her active military service, to include the in-service complaints and her Persian Gulf War service, and/or her service-connected disabilities, to include the medications taken for these service-connected disabilities.  As the evidence of record suggests that the Veteran may have current diagnoses now, and as the evidence of record documents in-service complaints and Persian Gulf War service, the Board finds that VA examinations and medical opinions are required to determine the nature and etiology of the claimed migraines, bronchitis/shortness of breath, sexual disorder, and sleep disorder.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Finally, as additional development is necessary for all of her claims on appeal, upon remand, the most recent VA Community-Based Outpatient Clinic (CBOC) and VetCenter treatment records should be obtained and added to the claims file as they are also pertinent to the claims on appeal.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the VA CBOC in Lawton, Oklahoma/Fort Sill, Oklahoma, dated since December 2014 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain all pertinent VA outpatient treatment records from the VetCenter in Lawton, Oklahoma, dated since April 2015 that have not been secured for inclusion in the record.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After completing the above actions, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of her claimed bronchitis/shortness of breath.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) Does the Veteran have a current diagnosis related to her claimed bronchitis/shortness of breath?

b) If no diagnosis can be made, then the examiner shall provide an opinion regarding whether it is at least as likely as not that the Veteran manifests signs and symptoms of any undiagnosed illness, primarily manifested by shortness of breath and cough, due to service in Southwest Asia.

c) If no diagnosis can be made, then the examiner shall also provide an opinion regarding whether it is at least as likely as not that the Veteran has a medically unexplained chronic multi-symptom illness, primarily manifested by shortness of breath and cough, due to service in Southwest Asia.

d) If a diagnosis can be made, is it at least as likely as not that the Veteran's current diagnosis is related to her active military service, to include the in-service complaints of a persistent cough in May 2004 and a nocturnal cough in August 2006?  

e) If a diagnosis can be made, is it at least as likely as not that the Veteran's current diagnosis is caused by a service-connected disability/ies, to include the medications taken for a service-connected disability/ies?  

f) If a diagnosis can be made, is it at least as likely as not that the Veteran's current diagnosis is aggravated (permanently worsened beyond the normal progression) by a service-connected disability/ies, to include the medications taken for a service-connected disability/ies?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

The Veteran is currently service-connected for the following disabilities:  major depressive disorder; hysterectomy without removal of ovaries; intervertebral disc syndrome; degenerative arthritis of the cervical spine; patellofemoral pain syndrome of the bilateral knees; bilateral plantar fasciitis; asthma; esophageal reflux; bilateral restless leg syndrome; degenerative changes of the bilateral pubic bones with painful adduction; anemia; degenerative joint disease of the bilateral toes with hallux valgus and bunion formation of the bilateral feet; status post fracture of the right eye orbit bone; allergic rhinitis; scar from the right breast fibroadenoma surgery; scar from status post umbilical hernia surgery; onychomycosis of the bilateral feet of all toenails; and, degenerative changes of the bilateral pubic bones with limitation of flexion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

4.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of her claimed sleep disorder.  

All indicated tests and studies should be accomplished, to include a sleep study, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) Does the Veteran have a current diagnosis related to her claimed sleep disorder?

b) If no diagnosis can be made, then the examiner shall provide an opinion regarding whether it is at least as likely as not that the Veteran manifests signs and symptoms of any undiagnosed illness, primarily manifested by sleep problems, due to service in Southwest Asia.

c) If no diagnosis can be made, then the examiner shall also provide an opinion regarding whether it is at least as likely as not that the Veteran has a medically unexplained chronic multi-symptom illness, primarily manifested by sleep problems, due to service in Southwest Asia.

d) If a diagnosis can be made, is it at least as likely as not that the Veteran's current diagnosis is related to her active military service, to include the in-service May 2006 complaint of not sleeping well and the August 2006 prescribed medication that documents a side effect of severe sleepiness?  

e) If a diagnosis can be made, is it at least as likely as not that the Veteran's current diagnosis is caused by a service-connected disability/ies, to include the medications taken for a service-connected disability/ies?  

f) If a diagnosis can be made, is it at least as likely as not that the Veteran's current diagnosis is aggravated (permanently worsened beyond the normal progression) by a service-connected disability/ies, to include the medications taken for a service-connected disability/ies?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

The Veteran is currently service-connected for the following disabilities:  major depressive disorder; hysterectomy without removal of ovaries; intervertebral disc syndrome; degenerative arthritis of the cervical spine; patellofemoral pain syndrome of the bilateral knees; bilateral plantar fasciitis; asthma; esophageal reflux; bilateral restless leg syndrome; degenerative changes of the bilateral pubic bones with painful adduction; anemia; degenerative joint disease of the bilateral toes with hallux valgus and bunion formation of the bilateral feet; status post fracture of the right eye orbit bone; allergic rhinitis; scar from the right breast fibroadenoma surgery; scar from status post umbilical hernia surgery; onychomycosis of the bilateral feet of all toenails; and, degenerative changes of the bilateral pubic bones with limitation of flexion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of her claimed sexual disorder.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) Does the Veteran have a current diagnosis related to her claimed sexual disorder, to include lack of sex drive?

b) If no diagnosis can be made, then the examiner shall provide an opinion regarding whether it is at least as likely as not that the Veteran manifests signs and symptoms of any undiagnosed illness, primarily manifested by a lack of sexual interest, due to service in Southwest Asia.

c) If no diagnosis can be made, then the examiner shall also provide an opinion regarding whether it is at least as likely as not that the Veteran has a medically unexplained chronic multi-symptom illness, primarily manifested by a lack of sexual interest, due to service in Southwest Asia.

d) If a diagnosis can be made, is it at least as likely as not that the Veteran's current diagnosis is related to her active military service?  

e) If a diagnosis can be made, is it at least as likely as not that the Veteran's current diagnosis is caused by a service-connected disability/ies, to include the medications taken for a service-connected disability/ies?  

f) If a diagnosis can be made, is it at least as likely as not that the Veteran's current diagnosis is aggravated (permanently worsened beyond the normal progression) by a service-connected disability/ies, to include the medications taken for a service-connected disability/ies?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

The Veteran is currently service-connected for the following disabilities:  major depressive disorder; hysterectomy without removal of ovaries; intervertebral disc syndrome; degenerative arthritis of the cervical spine; patellofemoral pain syndrome of the bilateral knees; bilateral plantar fasciitis; asthma; esophageal reflux; bilateral restless leg syndrome; degenerative changes of the bilateral pubic bones with painful adduction; anemia; degenerative joint disease of the bilateral toes with hallux valgus and bunion formation of the bilateral feet; status post fracture of the right eye orbit bone; allergic rhinitis; scar from the right breast fibroadenoma surgery; scar from status post umbilical hernia surgery; onychomycosis of the bilateral feet of all toenails; and, degenerative changes of the bilateral pubic bones with limitation of flexion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

6.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of her claimed migraines.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) Does the Veteran have a current diagnosis related to her claimed migraines?

b) If no diagnosis can be made, then the examiner shall provide an opinion regarding whether it is at least as likely as not that the Veteran manifests signs and symptoms of any undiagnosed illness, primarily manifested by headaches, due to service in Southwest Asia.

c) If no diagnosis can be made, then the examiner shall also provide an opinion regarding whether it is at least as likely as not that the Veteran has a medically unexplained chronic multi-symptom illness, primarily manifested by headaches, due to service in Southwest Asia.

d) If a diagnosis can be made, is it at least as likely as not that the Veteran's current diagnosis is related to her active military service, to include the in-service complaints of headaches in May 2006 and September 2006?  

e) If a diagnosis can be made, is it at least as likely as not that the Veteran's current diagnosis is caused by a service-connected disability/ies, to include the medications taken for a service-connected disability/ies?  

f) If a diagnosis can be made, is it at least as likely as not that the Veteran's current diagnosis is aggravated (permanently worsened beyond the normal progression) by a service-connected disability/ies, to include the medications taken for a service-connected disability/ies?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

The Veteran is currently service-connected for the following disabilities:  major depressive disorder; hysterectomy without removal of ovaries; intervertebral disc syndrome; degenerative arthritis of the cervical spine; patellofemoral pain syndrome of the bilateral knees; bilateral plantar fasciitis; asthma; esophageal reflux; bilateral restless leg syndrome; degenerative changes of the bilateral pubic bones with painful adduction; anemia; degenerative joint disease of the bilateral toes with hallux valgus and bunion formation of the bilateral feet; status post fracture of the right eye orbit bone; allergic rhinitis; scar from the right breast fibroadenoma surgery; scar from status post umbilical hernia surgery; onychomycosis of the bilateral feet of all toenails; and, degenerative changes of the bilateral pubic bones with limitation of flexion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

7.  Schedule the Veteran for a VA psychiatric examination to determine the nature and severity of her service-connected major depressive disorder.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

8.  Schedule the Veteran for a VA examination to determine the nature and severity of her service-connected asthma.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

9.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and her representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

